Case 1:18-bk-10887-SDR         Doc 48 Filed 10/11/18 Entered 10/11/18 09:17:38               Desc
                                Main Document    Page 1 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                            CHATTANOOGA DIVISION
IN RE:

    RANSOM T JOHNSON                                          1:18-bk-10887-SDR
    DEBTOR(S)                                                    CHAPTER 13



               MOTION FOR RELIEF FROM THE AUTOMATIC
   STAY OF SECTION 362 AND CO-DEBTOR STAY OF SECTION 1301 OR IN THE
                 ALTERNATIVE ADEQUATE PROTECTION

                                   NOTICE OF HEARING

Notice is hereby given that:

A hearing will be held on this matter on the Motion for Relief on November 8, 2018,
1:30 p.m. in United States Bankruptcy Court Historic U.S. Courthouse, Courtroom A,
31 East 11th Street, Chattanooga, TN 37402-2722.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

If you do not want the court to grant the relief requested, you or your attorney must attend
this hearing. If you do not attend the hearing, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief.



       COMES NOW Ocwen Loan Servicing, LLC, as Servicer for Deutsche Bank National
Trust Company, as Trustee for Ameriquest Mortgage Securities Inc., Quest Trust 2005-X2, Asset
Backed Certificates, Series 2005-X2 (herein “Ocwen Loan Servicing, LLC”) and respectfully
shows the Court the following:

   1. On February 28, 2018, the Debtor, Ransom T Johnson, filed a petition with the
Bankruptcy Court for the Eastern District of Tennessee under Chapter 13 of Title 11 of the
United States Code.

    2. On the date the petition was filed, Ransom T Johnson (“Debtor”) and Kathy Johnson
(“Co-Debtor”) were the owners of real property with an address of 214 Ables Road, South
Pittsburg, TN 37380 ("Property") and more particularly described in the Deed of Trust referred
to below.




                                               1
Case 1:18-bk-10887-SDR         Doc 48 Filed 10/11/18 Entered 10/11/18 09:17:38               Desc
                                Main Document    Page 2 of 5


    3. The said Deed of Trust secures a Note in favor of Ameriquest Mortgage Company, in the
original principal amount of $75,600.00, dated July 8, 2005 ("Note"), a copy of which is attached
as "Exhibit 1."

    4. The Property is subject to the first lien of the Movant by the Deed of Trust recorded in
the Marion County Public Registry, ("Deed of Trust"), a copy of which is attached as "Exhibit
2."

    5. Ocwen Loan Servicing, LLC services the underlying mortgage loan and note, for
Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities Inc.,
Quest Trust 2005-X2, Asset Backed Certificates, Series 2005-X2 (hereinafter, “noteholder”) and
is entitled to proceed accordingly. Should the Automatic Stay be lifted and/or set aside by Order
of this Court or if this case is dismissed or if the Debtor obtains a discharge and a foreclosure
action is commenced or recommenced, said foreclosure action will be conducted in the name of
Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities Inc.,
Quest Trust 2005-X2, Asset Backed Certificates, Series 2005-X2. The noteholder has the right
to foreclose because noteholder is the original mortgagee or beneficiary or assignee of the
security instrument for the referenced loan. Noteholder directly or through an agent has
possession of the promissory note and the promissory note is either made payable to Noteholder
or has been duly endorsed.

   6. Pursuant to the plan, the mortgage payments were to be paid through the plan.

    7. The mortgage payments to be made inside the plan are delinquent. Upon information and
belief, from Ocwen Loan Servicing, LLC, the amount of the default, exclusive of attorney fees
and costs, is as follows:

           5 payments at $799.42                               $3,997.10
           April 1, 2018 To August 1, 2018

           2 payments at $799.43                               $1,598.86
           September 1, 2018 To October 1, 2018

           Less Suspense                                       ($721.11)

           TOTAL PAYMENTS DUE                                  $4,874.85

   8. The approximate payoff as of October 2, 2018 is $95,887.72.

   9. The scheduled value of the subject property is $110,000.00. This information was
obtained from Schedule D.

   10. Because the Debtor(s) have failed to keep the payments current, as required, Ocwen Loan
Servicing, LLC, is entitled to relief from the Automatic Stay pursuant to Section 362(d)(1) of the
Bankruptcy Code for cause shown including, but not limited to, lack of adequate protection.

   11. Ocwen Loan Servicing, LLC seeks application of the provisions of Section 362(e).


                                                2
Case 1:18-bk-10887-SDR         Doc 48 Filed 10/11/18 Entered 10/11/18 09:17:38                 Desc
                                Main Document    Page 3 of 5


       WHEREFORE, Ocwen Loan Servicing, LLC, prays the Court as follows:

   1. Modify the Automatic Stay of Section 362(a) and 1301(a) of the Bankruptcy Code to
permit Ocwen Loan Servicing, LLC, to enforce its security interest in the real property of the
Debtors.

   2. As an alternative to the relief prayed for above, grant adequate protection to Ocwen Loan
Servicing, LLC, for its interest in the property of the Debtor and Co-Debtor.

   3. Modify Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure so that it is not
applicable in this case and so Ocwen Loan Servicing, LLC,may immediately enforce and
implement this order granting relief from the automatic stay.

   4. Grant Ocwen Loan Servicing, LLC, such other and further relief as may seem just and
proper.

NOTICE TO CO-DEBTOR: IF YOU DO NOT FILE A WRITTEN RESPONSE TO THIS
MOTION WITHIN TWENTY (20) DAYS AFTER THE FILING OF THIS REQUEST,
THE LAW PROVIDES THAT THE STAY PROTECTING YOU FROM FURTHER
LEGAL ACTION AGAINST YOU BY THIS CREDITOR WILL AUTOMATICALLY
TERMINATE [SEE 11 U.S.C. §1301(d)].

       This the 11th day of October, 2018.

                                       /s/ Allison J. Scott
                                       Allison J. Scott, Attorney for Creditor, Bar # 033529
                                       allscott@LOGS.com |704-654-8533
                                       Shapiro & Ingle, LLP
                                       10130 Perimeter Pkwy, Suite 400
                                       Charlotte, NC 28216
                                       Phone: 704-333-8107 | Fax: 704-333-8156
                                       Supervisory Attorney Contact: Bonnie Culp
                                       bculp@logs.com | 704-249-0065
                                       Electronic Service Notifications: tnecf@logs.com




                                                3
Case 1:18-bk-10887-SDR        Doc 48 Filed 10/11/18 Entered 10/11/18 09:17:38                  Desc
                               Main Document    Page 4 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                            CHATTANOOGA DIVISION
   IN RE:

   RANSOM T JOHNSON                                            1:18-bk-10887-SDR
   DEBTOR(S)                                                      CHAPTER 13

                                CERTIFICATE OF SERVICE

           I hereby certify that I have this day served the foregoing motion for relief from
   the automatic stay, proposed order granting relief from the automatic stay and exhibits
   and annexed pleading or paper upon:

                                     (Served via U.S. Mail)
                                      Ransom T. Johnson
                                   1025 Frances Springs Road
                                       Jasper, TN 37347

                                     (Served via U.S. Mail)
                                         Kathy Johnson
                                        214 Ables Road
                                   South Pittsburg, TN 37380

                           (Served via Electronic Notification Only)
                                        Amelia Roberts
                                     4115 North Terrace
                                   Chattanooga, TN 37411

                           (Served via Electronic Notification Only)
                                         Kara L. West
                                        P.O. Box 511
                                   Chattanooga, TN 37401

                           (Served via Electronic Notification, Only)
                                     United States Trustee
                                   Historic U.S. Courthouse
                              31 E. Eleventh Street, Fourth Floor
                                   Chattanooga, TN 37402

   by depositing the same in a postpaid wrapper properly addressed to each such party or his
   attorney of record in a post office or other official depository under the exclusive care
   and custody of the United States Postal Service and/or by electronic mail, if applicable.

          This the 11th day of October, 2018.



                                                4
Case 1:18-bk-10887-SDR   Doc 48 Filed 10/11/18 Entered 10/11/18 09:17:38           Desc
                          Main Document    Page 5 of 5


                                  /s/ Allison J. Scott
                                  Allison J. Scott, Attorney for Creditor, Bar # 033529
                                  allscott@LOGS.com |704-654-8533
                                  Shapiro & Ingle, LLP
                                  10130 Perimeter Pkwy, Suite 400
                                  Charlotte, NC 28216
                                  Phone: 704-333-8107 | Fax: 704-333-8156
                                  Supervisory Attorney Contact: Bonnie Culp
                                  bculp@logs.com | 704-249-0065
                                  Electronic Service Notifications: tnecf@logs.com
   09-023374




                                      5
